Bullard, J.,

delivered the opinion of the court.
In this case the appellee moves to dismiss the appeal, on the ground that the citation of appeal does not bear the seal of the court from which it issued. It is true, the Code does not expressly require that the citation of appeal should be but the court has a seal, and the signature of the clerk is incomplete without it: it is that which authenticates sealed; it, and makes it evidence in other courts.
We have been urged to allow tune to bring up the appeal regularly, and a new citation to be ordered by this court. This, we think, cannot be done. Without citation in the first • . t i , n • i . . instance, according to the order allowing the. appeal, this court cannot take cognizance of it.
It is ordered, that the appeal be dismissed.